Filed 4/12/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 72







State of North Dakota, 		Plaintiff and Appellant



v.



Kenneth Trowbridge, 		Defendant and Appellee







No. 20100363







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable Gerald H. Rustad, Judge.



AFFIRMED.



Per Curiam.



Nathan K. Madden, Assistant State’s Attorney, Williams County State’s Attorney’s Office, P.O. Box 2047, Williston, N.D. 58802, for plaintiff and appellant; submitted on brief.

State v. Trowbridge

No. 20100363



Per Curiam.

[¶1]	The State appeals from the district court’s order reducing Kenneth Trowbridge’s sentence.  While the State may appeal the grant of a motion to reduce sentence, 
State v. Gunwall
, 522 N.W.2d 183, 185 n.1 (N.D. 1994), the district court did not abuse its discretion in granting Trowbridge’s motion.  We summarily affirm the district court’s order under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers